United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 1ST FINANCIAL SERVICES CORPORATION (Exact name of the registrant as specified in its charter) NORTH CAROLINA 000-53264 26-0207901 (State or other Jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 101 Jack Street Hendersonville, North Carolina 28792 (Address of Principal Executive Office) (828) 697-3100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESþNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNOþ Common Stock, $5 par value 5,214,482 shares outstanding as of August 10, 2012 1st Financial Services Corporation Index Page Number Part I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 62 Item 4. Controls and Procedures 62 Part II.OTHER INFORMATION Item 1. Legal Proceedings 63 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 Item 3. Defaults Upon Senior Securities 63 Item 4. Mine Safety Disclosures 63 Item 5. Other Information 63 Item 6. Exhibits 63 Signatures 64 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1st Financial Services Corporation Consolidated Balance Sheets June 30, 2012 (Unaudited) and December 31, 2011 (dollars in thousands, except share and per share data) June 30 December 31 2011 Assets Cash and noninterest-bearing bank deposits $ $ Due from Federal Reserve Bank Interest-bearing deposits with banks Total cash and cash equivalents Investment securities available for sale Investment securities held to maturity (fair value of $1,250 at June 30, 2012 and $4,378 at December 31, 2011 Restricted equity securities Loans held for sale Portfolio loans Allowance for loan losses ) ) Net portfolio loans Bank-owned life insurance Property and equipment, net Accrued interest receivable Foreclosed real estate Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Demand deposits $ $ NOW accounts Savings deposits Money market accounts Time deposits under $100 Time deposits of $100 and greater Total deposits Federal funds purchased and securities sold under agreements to repurchase Accrued interest payable Other borrowings - Other liabilities Total liabilities Stockholders’ equity Preferred stock, no par value; 10,000,000 shares authorized; 16,369 shares issued and outstanding Common stock, $5.00 par value; 35,000,000 shares authorized; 5,214,482 and 5,168,546 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Common stock warrant Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 1 1st Financial Services Corporation Consolidated Statements of Operations Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended June 30 Six Months Ended June 30 (dollars in thousands, except per share data) Interest income Loans and fees on loans $ Investment securities Due from Federal Reserve Bank 21 21 35 42 Interest-earning deposits with banks 14 22 29 40 Total interest income Interest expense Deposits Federal funds purchased and securities sold under agreements to repurchase - 1 1 3 Other borrowings - 6 - 17 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Mortgage services revenue Other service charges and fees Increase in cash surrender value of life insurance 96 Gains on sales of investment securities, net - - USDA/SBA loan sale and servicing revenue 28 12 Other income 87 49 78 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy Equipment Advertising 59 76 Data processing and telecommunications Deposit insurance premiums Professional fees 74 Printing and supplies 28 37 56 81 Foreclosed assets Dues and subscriptions 38 47 72 96 Postage 51 44 90 Loan related expense Corporate insurance 76 56 Other Total noninterest expense Income (loss) before income taxes ) ) Income tax expense (benefit) - ) - ) Net income (loss) ) 94 Accretion of preferred stock to redemption value 51 51 Dividends on preferred stock Net income (loss) available to common stockholders $
